This appeal is from the original judgment, adverse to appellant, rendered by the trial court sitting without a jury. This action of the court is made the basis of assignments of error 1, 2 and 3.
This court has read and studied this record with attentive care.
It appears that a judgment nil dicit was pronounced and entered by the trial court, as stated, sitting without a jury, in a detinue suit for the recovery of one 1937 Ford Tudor Automobile, under which judgment it was adjudged that the plaintiff have and recover of the defendant said automobile, if to be had, and if not, then its alternate value found to be $200, together with damages for its detention, found by the court to be $510.
The defendant, appellant, filed his motion for a new trial alleging, among other things, that said judgment was excessive.
Testimony was offered in support of said motion and after a consideration thereof said motion was overruled and denied by the trial court. Exception was duly reserved.
It will serve no good purpose to discuss the facts of this case other than to say that the internal evidence itself, that is, the judgment of the trial court, in the light of the value of the automobile as found by the trial court, taken in connection with the amount of damages awarded for its detention, clearly convinces us that said judgment is plainly and palpably excessive and unjust, therefore judgment appealed from is reversed and the same is hereby remanded. Yarbrough v. Mallory, 225 Ala. 579, 144 So. 447; Cobb v. Malone and Collins,92 Ala. 630, 9 So. 738.
Reversed and remanded.